Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-9 and 14-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a working coil” in line 14, rendering the claim indefinite. It is unclear what the relation between this “a working coil” and a plurality of working coils as mentioned in line 1 are? Is this “a working coil” belong to a plurality of working coils as mentioned in line 1 or else?  For examination purposes, examiner interprets “a working coil” as “anything”.
Claim 3 recites the limitation “another working coil” in line 3, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 2 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 2 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 4 recites the limitation “another working coil” in line 2, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 2 are? Is this “another working a plurality of working coils as mentioned in line 1 of Claim 2 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 5 recites the limitation “another working coil” in line 3, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 2 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 2 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 6 recites the limitation “a first heating zoon” in line 2, and “a second heating zoon” in line 4 respectively, rendering the claim indefinite. It is unclear what the relation between this “a first heating zoon” and a heating zone for the one or more objects as mentioned in last to the second line of Claim 1 are? Is this “a first heating zoon” belong to a heating zone for the one or more objects as mentioned in last to the second line of Claim 1 or else?  For examination purposes, examiner interprets “a first heating zoon” as “any heating zoon”.  Also, it is unclear what the relation between this “a second heating zoon” and a heating zone for the one or more objects as mentioned in last to the second line of Claim 1 are? Is this “a second heating zoon” belong to a heating zone for the one or more objects as mentioned in last to the second line of Claim 1 or else?  For examination purposes, examiner interprets “a second heating zoon” as “any heating zoon”.
Claim 7 recites the limitation “another working coil” in line 2, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 2 are? Is this “another working a plurality of working coils as mentioned in line 1 of Claim 2 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 8 recites the limitation “another working coil” in line 3, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 2 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 2 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 8 recites the limitation “a first heating zoon” in line 7, and “a second heating zoon” in line 8 respectively, rendering the claim indefinite. It is unclear what the relation between this “a first heating zoon” and a heating zone for the one or more objects as mentioned in last to the second line of Claim 1 are? Is this “a first heating zoon” belong to a heating zone for the one or more objects as mentioned in last to the second line of Claim 1 or else?  For examination purposes, examiner interprets “a first heating zoon” as “any heating zoon”.  Also, it is unclear what the relation between this “a second heating zoon” and a heating zone for the one or more objects as mentioned in last to the second line of Claim 1 are? Is this “a second heating zoon” belong to a heating zone for the one or more objects as mentioned in last to the second line of Claim 1 or else?  For examination purposes, examiner interprets “a second heating zoon” as “any heating zoon”.
Claim 9 recites the limitation “another working coil” in line 2, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 2 are? Is this “another working a plurality of working coils as mentioned in line 1 of Claim 2 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 14 recites the limitation “a working coil” in line 5, rendering the claim indefinite. It is unclear what the relation between this “a working coil” and a plurality of working coils as mentioned in line 1 of Claim 13 are? Is this “a working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 13 or else?  For examination purposes, examiner interprets “a working coil” as “anything”.
Claim 15 recites the limitation “another working coil” in line 3, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 13 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 13 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 16 recites the limitation “another working coil” in line 2, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 13 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 13 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 17 recites the limitation “another working coil” in line 3, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 13 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 13 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
a plurality of working coils as mentioned in line 1 of Claim 13 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 13 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 19 recites the limitation “another working coil” in line 3, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 13 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 13 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
Claim 20 recites the limitation “another working coil” in line 2, rendering the claim indefinite. It is unclear what the relation between this “another working coil” and a plurality of working coils as mentioned in line 1 of Claim 13 are? Is this “another working coil” belong to a plurality of working coils as mentioned in line 1 of Claim 13 or else?  For examination purposes, examiner interprets “another working coil” as “anything”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2014 030315 A1) in view of Lee et al. (US 2012/0248098 A1).  
Regarding Independent Claim 1, Nishimura et al. disclose an induction heating device, comprising:
a case (an induction heating cooker 1, Fig 1, [0016, 0099]);
a working coil (heating coil 13, Fig 5, [0104]) disposed inside the case;
a cover plate (cover plate 6, Fig 2, [0101]) coupled to an upper surface of the case;
a luminous element (light emitting device 8-LED, Fig 2, [0108]) disposed inside the case;
a light guide (light emitting display unit 3 has…a light emitting display case 9, Fig 3, [0108]) that is disposed in the case around the working coil (light emitting display unit 3 arranged …between the heating coil units 2, Fig 2, [0107]) and that is installed on the luminous element, the light guide being configured to indicate whether the working coil is driven and an output intensity of the working coil (to change the volume of light/ wavelength of the heating area depending on the detected temperature, [0122]);
an input interface (operation display section 5…disposing a touch panel…operation buttons are displayed, Fig 2, [0100]) that is flush with an upper surface of the cover plate and that is configured to display one or more images;
a first controller (a heating control section 22 from the operation display section 5, Fig 6, [0114]) configured to control driving of the working coil and driving of the luminous element (causes the outmost light-emitting display units 3,…to emit light, [0114]; user… executes a heating start command operation for the heating operation area, [0117]) and to detect a position of one or more objects disposed on the upper surface of the cover plate (to hit by induction wherever the position of the object to be 
a second controller (a detection section 21, Fig 6, [0115]) configured to receive, from the first controller, information on the position and the arrangement sequence of the one or more objects (see detection section 21 receive information from the heating control section 22 and in Fig 6), and control the input interface to display an image (operation display section 5 can display an image, Fig 6, [0114]).
Nishimura et al. disclose the invention substantially as claimed and as discussed above; except, the second controller configured to control the input interface to display an image (taught by Nishimura et al. already) corresponding to a heating zone for the one or more objects based on the information on the position and the arrangement sequence of the one or more objects.
Lee et al. teach a controller (user interface unit 80 displays position information 85 of the container detected as a result of input of the auto button 82, Figs 3-4, [0081]) configured to control an interface to display an image corresponding to a heating zone for objects (to display information regarding operation of the induction heating cooker, [0055]; adjacent containers P1 and P2 placed on the cooking plate, Figs 10A- 10B, [0117]) based on information on position and arrangement sequence of the objects (adjacent containers P1 and P2… occupy a heating coil in common; adjacent containers P1 and P2… do not occupy a heating coil in common; When a container position 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nishimura et al. with Lee et al.’s further teaching of the second controller configured to control the input interface to display an image corresponding to a heating zone for the one or more objects based on the information on the position and the arrangement sequence of the one or more objects because Lee et al. teaches, in Para. [0003] that providing an excellent control method of an induction heating cooker which may heat a container regardless of the position of the container on the cooking plate for heating efficiency during operation. 
Regarding Independent Claim 12, Nishimura et al. disclose a method for controlling an induction heating device, the induction heating device including a case (an induction heating cooker 1, Fig 1, [0016, 0099]), a working coil (heating coil 13, Fig 5, [0104]) disposed inside the case, a cover plate (cover plate 6, Fig 2, [0101]) coupled to an upper surface of the case, a luminous element (light emitting device 8-LED, Fig 4, [0108]) disposed inside the case, a light guide (light emitting display unit 3 has…a light emitting display case 9, Fig 3, [0108]) installed on the luminous element around the working coil (light emitting display unit 3 arranged …between the heating coil units 2, Fig 2, [0107]) and configured to indicate whether the working coil is driven and an output intensity of the working coil (to change the volume of light/ wavelength of the 
detecting a position of one or more objects disposed on the upper surface of the cover plate (to hit by induction wherever the position of the object to be heated may be placed on the top plate, [0003]) and an arrangement sequence of the one or more objects placed on the upper surface of the cover plate (the presence or absence of the object to be heated is detected, [0115]; two objects to be heated are placed on the heatable area… the cross-shaped opening portion 10a which emits light is indicated by hatching, Fig 7, [0118]);
determining information on the position and the arrangement sequence of the one or more objects (see detection section 21 receive information determined from the heating control section 22 and in Fig 6); 
Nishimura et al. disclose the invention substantially as claimed and as discussed above; except, displaying, on the input interface, an image representing a heating zone for the one or more objects based on the information on the position and the arrangement sequence of the one or more objects.
Lee et al. teach a controller (user interface unit 80 displays position information 85 of the container detected as a result of input of the auto button 82, Figs 3-4, [0081]) 
displaying, on an interface (user interface unit 80), an image representing a heating zone for objects (to display information regarding operation of the induction heating cooker, [0055]; adjacent containers P1 and P2 placed on the cooking plate, Figs 10A- 10B, [0117]) based on information on position and arrangement sequence of the objects (adjacent containers P1 and P2… occupy a heating coil in common; adjacent containers P1 and P2… do not occupy a heating coil in common; When a container position detection command is input, the main control unit applies high-frequency power to the remaining heating coils L3-L8 except for the heating coils L1 and L2 occupied by the first container Pl for a designated time, detects the position of the second container P2 through output currents of the respective heating coils L3-L8, and displays the position of the second container P2 through the user interface unit, Figs 10A- 10B, [0117-0122]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nishimura et al. with Lee et al.’s further teaching of the method, displaying, on the input interface, an image representing a heating zone for the one or more objects based on the information on the position and the arrangement sequence of the one or more objects, because Lee et al. teaches, in Para. [0003] that providing an excellent control method of an induction heating cooker which may heat a container regardless of the position of the container on the cooking plate for heating efficiency during operation. 
Regarding Claims 2, 4, 7, 9, 13-14, 16, 18 and 20, Nishimura et al. in view of Lee et al. teach the invention as claimed and as discussed above, and Nishimura et al. further teaches:
Claim 2, wherein the working coil comprises a plurality of working coils (each heating coil unit 2..a heating coil 13, [0104], Fig 1), the luminous element (light emitting device 8-LED, Fig 4, [0108]) comprises a plurality of luminous elements (see details in Figs 1-2), and the one or more objects comprise a first object and a second object different from the first object (two objects to be heated are placed on the heatable area, see Fig 7, [0118]), and
wherein the information on the position and the arrangement sequence of the one or more objects comprises:
information on a first working coil among the plurality of working coils that is disposed below the first object and a second working coil among the plurality of working coils that is disposed below the second object (see details in Figs 1 and 7),
information on whether another working coil among the plurality of working coils is present between the first working coil and the second working coil (see working coils between two different objects shown under Fig 7),
information on whether the first object or the second object is placed above an additional working coil among the plurality of working coils other than the first working coil, the second working coil (see a first object or a second object is placed above an additional working coil among the plurality of working coils other than the first working coil, Fig 7), a working coil between the first working coil and the second working coil 
information on an arrangement sequence of the first object and the second object placed on the upper surface of the cover plate (the presence or absence of the object to be heated is detected, [0115]; two objects to be heated are placed on the heatable area… the cross-shaped opening portion 10a which emits light is indicated by hatching, Fig 7, [0118]).
Claim 4, wherein the first controller is configured to:
based on a determination that another working coil is present between the first working coil and the second working coil (see Fig 7), drive a first luminous element among the plurality of luminous elements that is disposed around the first working coil and a second luminous element among the plurality of luminous elements that is disposed around the second working coil (heating area is shown to the user… informed of the cross shape by the light emission…when the object 7 to be heated is placed on the heatable area on the cover plate 6, Fig 7, [0119]).
Claim 7, wherein the first controller is configured to:
based on (i) a determination that another working coil is not present between the first working coil and the second working coil (a detection section 21…the detection operation to decide the presence or absence of the object to be heated is detected, [0115]), and at least one of (ii) a lack of the information on the arrangement sequence of the first object and the second object, and (iii) a determination that the first object and the second object are disposed on the upper surface of the cover plate at a same time (see Fig 7), drive a first luminous element among the plurality of luminous elements that 
Claim 9, wherein the first controller is configured to:
based on (i) a determination that another working coil is not present between the first working coil and the second working coil (a detection section 21…the detection operation to decide the presence or absence of the object to be heated is detected, [0115]) and (ii) a determination that the first object was placed on the cover plate prior to the second object based on the information on the arrangement sequence of the first object and the second object (Clearly, detection section 21 can determined first object was placed on the cover plate prior to the second object based on the information on the arrangement sequence of the first object and the second object, [0115 and 0118], also see Claim 1), drive a first luminous element among the plurality of luminous elements that is disposed around the first working coil and a second luminous element among the plurality of luminous elements that is disposed around the second working coil (heating area is shown to the user… informed of the cross shape by the light emission…when the object 7 to be heated is placed on the heatable area on the cover plate 6, see two objects 7 in Fig 7, [0119]).
Claim 13, wherein the working coil comprises a plurality of working coils (each heating coil unit 2… a heating coil 13, [0104], Fig 1), the luminous element (light 
wherein determining the information on the position and the arrangement sequence of the one or more objects comprises:
determining a first position of a first working coil among the plurality of working coils that is disposed below the first object and a second position of a second working coil among the plurality of working coils that is disposed below the second object (see details in Figs 1 and 7),
determining whether another working coil among the plurality of working coils
is present between the first working coil and the second working coil (see working coils between two different objects shown under Fig 7), and
determining an arrangement sequence of the first object and the second object placed on the upper surface of the cover plate (the presence or absence of the object to be heated is detected, [0115]; two objects to be heated are placed on the heatable area… the cross-shaped opening portion 10a which emits light is indicated by hatching, see two objects 7 in Fig 7, [0118]).
Claim 14, wherein determining the information on the position and the arrangement sequence of the one or more objects further comprises:
determining whether the first object or the second object is placed above an additional working coil among the plurality of working coils other than the first working coil, the second working coil (see a first object or a second object is placed above an 
Claim 16, further comprising:
based on a determination that another working coil is present between the first working coil and the second working coil (see Fig 7), driving a first luminous element among the plurality of luminous elements that is disposed around the first working coil and a second luminous element among the plurality of luminous elements that is disposed around the second working coil (heating area is shown to the user… informed of the cross shape by the light emission…when the object 7 to be heated is placed on the heatable area on the cover plate 6, see two objects 7 in Fig 7, [0119]).
Claim 18, further comprising:
based on (i) a determination that another working coil is not present between the first working coil and the second working coil (a detection section 21…the detection operation to decide the presence or absence of the object to be heated is detected, [0115]), and at least one of (ii) a lack of the information on the arrangement sequence of the first object and the second object, and (iii) a determination that the first object and the second object are disposed on the upper surface of the cover plate at a same time (see Fig 7), driving a first luminous element among the plurality of luminous elements that is disposed around the first working coil and a second luminous element among the plurality of luminous elements that is disposed around the second working coil  (heating area is shown to the user… informed of the cross shape by the light emission…when the object 7 to be heated is placed on the heatable area on the cover plate 6, see two 
Claim 20, further comprising:
based on (i) a determination that another working coil is not present between the first working coil and the second working coil (a detection section 21…the detection operation to decide the presence or absence of the object to be heated is detected, [0115]) and (ii) a determination that the first object was placed on the cover plate prior to the second object (Clearly, detection section 21 can determined first object was placed on the cover plate prior to the second object based on the information on the arrangement sequence of the first object and the second object, [0115 and 0118], also see Claim 1), driving a first luminous element among the plurality of luminous elements that is disposed around the first working coil and a second luminous element among the plurality of luminous elements that is disposed around the second working coil (heating area is shown to the user… informed of the cross shape by the light emission…when the object 7 to be heated is placed on the heatable area on the cover plate 6, see two objects 7 in Fig 7, [0119]).
Regarding Claims 3, 5-6, 8, 10, 15, 17 and 19, Nishimura et al. in view of Lee et al. teach the invention as claimed and as discussed above; except Claims 3, 5-6, 8, 10, 15, 17 and 19; Lee et al. further teach:
Claim 3, wherein the second controller is configured to:
Nishimura et al. already), display (i) a first image representing a first heating zone for the first object in a first area of the input interface corresponding to a first position of the first object on the cover plate and (ii) a second image representing a second heating zone for the second object in a second area of the input interface corresponding to a second position of the second object, and wherein the first area is spaced apart from the second area (positions of the respective containers are precisely displayed, as shown in Fig 14D, [0049, 0151]).
Claim 5, wherein the second controller is configured to:
based on (i) a determination that another working coil is not present between the first working coil and the second working coil (a detection section 21…the detection operation to decide the presence or absence of the object to be heated is detected, [0115], taught by Nishimura et al.), and at least one of (ii) a lack of the information on the arrangement sequence of the first object and the second object, and (iii) a determination that the first object and the second object are placed on the upper surface of the cover plate at a same time, display, on the input interface (to display information regarding operation of the induction heating cooker, [0055]; adjacent containers P1 and P2 placed on the cooking plate, Figs 10A- 10B, [0117]), a single image representing a heating zone for both of the first object and the second object (the first to third heating coils L1 to L3 are occupied by the first container P1 and the second container P2, the user interface unit 80 displays occupation of the first to third heating coils L1 to L3 by one container, Fig 14A, [0148]).
Claim 6, wherein the single image (the first to third heating coils L1 to L3 are occupied by the first container P1 and the second container P2, the user interface unit 80 displays occupation of the first to third heating coils L1 to L3 by one container, Fig 14A, [0148]) comprises:
a first portion that represents a first heating zone for the first object and that corresponds to a first position of the first object on the cover plate (a first container P1, [0145]); and 
a second portion that is adjacent to the first portion, that represents a second heating zone for the second object, and that corresponds to a second position of the second object on the cover plate (a first container P1 and a second container P2 are simultaneously placed, [0145]; at adjacent positions, [0146], Figs 10A- 10B).
Claim 8, wherein the second controller is configured to:
based on (i) a determination that another working coil is not present between the first working coil and the second working coil (a detection section 21…the detection operation to decide the presence or absence of the object to be heated is detected, [0115], taught by Nishimura et al. already) and (ii) a determination that the first object was placed on the cover plate prior to the second object based on the information on the arrangement sequence of the first object and the second object (Clearly, detection section 21 can determined first object was placed on the cover plate prior to the second object based on the information on the arrangement sequence of the first object and the second object, [0115 and 0118], also see Claim 1, taught by Nishimura et al.), display (i) a first image representing a first heating zone for the first object in a first area of the input interface corresponding to a first position of the first object on the cover plate (see 
wherein the first area and the second area are adjacent to each other in the input interface (see Figs 10A and 10B), and
wherein the first image and the second image are independent images displayed in the first area and the second area of the input interface, respectively (the positions of the respective containers are precisely displayed as shown in Fig. 14D, [0151]).
Claim 10, wherein the input interface (operation display section 5…disposing a touch panel…operation buttons are displayed, Fig 2, [0100], taught by Nishimura et al.) is configured to receive touch input from a user (a start signal…by the user, [0114], taught by Nishimura et al.) and provide the touch input to the second controller (upon inputting the start signal, causes a detection section 21 for the object to be heated to perform, Fig 6, [0115], taught by Nishimura et al.),
wherein the second controller (taught by Nishimura et al. already) is configured to control a portion of the one or more images displayed on the input interface based on the touch input received from the input interface (user interface unit 80 displays position information 85 of the container detected as a result of input of the auto button 82, Figs 3-4, [0081]. Note,“the input interface” taught by Nishimura et al. already), and 
wherein the first controller is configured to receive the touch input from the second controller (an operation to start cooking by the user on the operation display Nishimura et al.), and control driving of the working coil and driving of the luminous element (from the operation display section 5…causes the outmost light-emitting display units 3,…to emit light, [0114]; user… executes a heating start command operation for the heating operation area, [0117], taught by Nishimura et al.) based on the touch input received from the second controller (based on the start signal initiated by a user on the touch input which “causes a detection section 21 for the object to be heated to perform”, Fig 6, [0115], taught by Nishimura et al.).
Claim 15, wherein displaying the image representing the heating zone comprises: based on a determination that another working coil is present between the first working coil and the second working coil (taught by Nishimura et al. already), displaying (i) a first image representing a first heating zone for the first object in a first area of the input interface corresponding to the first position of the first object on the cover plate and (ii) a second image representing a second heating zone for the second object in a second area of the input interface corresponding to the second position of the second object on the cover plate, wherein the first area is spaced apart from the second area (positions of the respective containers are precisely displayed, as shown in Fig 14D, [009, 0151]).
Claim 17, wherein displaying the image representing the heating zone comprises:
based on (i) a determination that another working coil is not present between the first working coil and the second working coil (a detection section 21…the detection operation to decide the presence or absence of the object to be heated is detected, Nishimura et al.), and at least one of (ii) a lack of the information on the 5 arrangement sequence of the first object and the second object, and (iii) a determination that the first object and the second object are placed on the upper surface of the cover plate at a same time, displaying, on the input interface (to display information regarding operation of the induction heating cooker, [0055]; adjacent containers P1 and P2 placed on the cooking plate, Figs 10A- 10B, [0117]), a single image representing a heating zone for both of the first object and the second object (the first to third heating coils L1 to L3 are occupied by the first container P1 and the second container P2, the user interface unit 80 displays occupation of the first to third heating coils L1 to L3 by one container, Fig 14A, [0148]).
Claim 19, wherein displaying the image representing the heating zone comprises:
based on (i) a determination that another working coil is not present between the first working coil and the second working coil (a detection section 21…the detection operation to decide the presence or absence of the object to be heated is detected, [0115], taught by Nishimura et al. already) and (ii) a determination that the first object was placed on the cover plate prior to the second object (Clearly, detection section 21 can determined first object was placed on the cover plate prior to the second object based on the information on the arrangement sequence of the first object and the second object, [0115 and 0118], also see Claim 1, taught by Nishimura et al.), displaying (i) a first image representing a first heating zone for the first object in a first area of the input interface corresponding to the first position of the first object on the cover plate (see a first image representing a first heating zone for the first object P1 in a 
wherein the first area and the second area are adjacent to each other in the input interface (see Figs 10A and 10B), and
wherein the first image and the second image are independent images displayed in the first area and the second area of the input interface, respectively (the positions of the respective containers are precisely displayed as shown in Fig. 14D, [0151]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2014 030315 A1) in view of Lee et al. (US 2012/0248098 A1) as applied to Claim 1, further in view of Suzuki et al. (US 2015/0114953 A1).  
Regarding Claim 11, Nishimura et al. in view of Lee et al. teach the invention as claimed and as discussed above, and Nishimura et al. further teaches comprising:
a base plate (heating coil case 14, Fig 4, [0104]) that supports the working coil;
an indicator substrate (light emitting display unit 3, Fig 4, [108]) disposed vertically below the base plate and spaced apart from the base plate (see details in Fig 4), the indicator substrate comprising the luminous element (has a light emitting device 8, [0108]);
a ferrite core (a ferrite…are contained within a heating coil case 14, [0104]) that is disposed on the base plate, and that is configured to diffuse an alternating magnetic 
a mica sheet (a mica plate, [0104]).
Nishimura et al. in view of Lee et al. teach the invention as claimed and as discussed above; except the ferrite core that is disposed on the base plate (taught by Nishimura et al. already), that is disposed vertically below the working coil, the mica sheet (taught by Nishimura et al. already) disposed between the working coil and the ferrite core and configured to restrict heat transfer from the working coil to the ferrite core.
Suzuki et al. teach an induction heating cooking device (a main body as the induction heating cooking device, Fig 1, [0079]) with a ferrite core (below the heating coils 29, there are disposed the ferrites 32, Fig 9, [0161]) that is disposed on a base plate (shield plate 33, Fig 9, [0161]), that is disposed vertically below the working coil (see details in Fig 9), a mica sheet (between each heating coil 29 and each ferrite 32, there is provided the insulating plate 31 made od ….mica to keep insulation between the heating coil 29 and the ferrite 32, Fig 9, [0161]) disposed between the working coil and the ferrite core and configured to restrict heat transfer from the working coil to the ferrite core.
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nishimura et al. in view of Lee et al. with Suzuki et al.’s further teaching of the ferrite core that is disposed on the base plate (taught by Nishimura et al. already), that is disposed vertically below the working coil, the mica sheet (taught by Nishimura et al. already) disposed between the Suzuki et al. teaches, in Para. [0161] that providing an excellent induction heating cooking device with a special structure to shield noise and the like that are generated from the heating coils 29 during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761